Norval, C. J.
The first objection to the confirmation of sale, that the property was appraised too low, lacks merit. There were two appraisements of the mortgaged premises. Under the first appraisement the property was valued at $4,399. Having been twice offered for sale under this appraisal, and not sold for want of bidders, there was another appraisement, made. This appraisement was in the sum of $4,160, under which the sale was made at more than two-thirds the appraisement. No evidence was adduced to show that this appraisement was unfair and unjust. It, therefore, must be presumed that the appraisers did their duty.
Lastly, it is urged that the sale is invalidated, because the order of sale was not returned within sixty days from its date. We have passed upon this question adversely to the contention of the defendants below. Amoskeag Savings Bank v. Robbins, 53 Nebr., 776. The order assailed is
Affirmed.